Citation Nr: 1017259	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  04-37 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for skin cancers, to 
include as due to herbicide exposure and/or radiation 
exposure.  

2.  Entitlement to service connection for a chronic spinal 
disorder.  

3.  Entitlement to service connection for myofascial pain 
syndrome.  

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).  

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs

ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran the issues noted above.  The 
Veteran subsequently initiated and perfected appeals of these 
rating determinations.  

These issues were originally presented to the Board in 
February 2009, at which time they were remanded for 
additional development.  Within its February 2009 decision 
and remand, the Board found new and material evidence had 
been submitted to reopen the Veteran's service connection 
claim for a chronic spinal disorder.  Nevertheless, the RO 
has continued to refer to the issue on appeal as whether new 
and material evidence has been submitted to reopen the 
Veteran's service connection claim.  Because new and material 
evidence has in fact been received, the issue on appeal is 
now that of service connection, as noted on the first page of 
this remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board regrets any further delay in adjudicating the 
claims, but finds that the RO has not complied with the 
Board's prior remand orders.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (a remand by the Board confers on the 
Veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand).

The Veteran seeks service connection for multiple instances 
of skin cancer, claimed as secondary to herbicide exposure 
and/or radiation exposure.  Within its February 2009 remand 
order, the Board ordered the RO to contact the U.S. Army and 
Joint Services Records Research Center (JSRRC) to determine 
whether there is any documentation pertaining to the 
activities of the 405th Field Maintenance Squadron at Clark 
Air Force Base, the Philippines, from November 1, to December 
1, 1968, and whether any individuals received TDY orders to 
Bien Hoa Air Base in South Vietnam.  The RO has not completed 
this action.

Within its February 2009 remand order, the Board also ordered 
the RO to contact the National Personnel Records Center 
(NPRC) to produce occupational ionizing radiation risk 
related information through a Code 015 request through the 
Personnel Information Exchange System (PIES).  See M21-1MR, 
Part III.iii.2.D.23.c.  Notably, in June 2004, the U.S. Air 
Force could not rule out that a DD Form 1141 had not been 
forwarded to the central repository for occupational 
radiation exposure.  This action was not accomplished or, if 
it has been, it has not been sufficiently documented and 
explained to facilitate appellate review.  

Also pursuant to the Board's February 2009 remand order, the 
Veteran was to be afforded several VA examinations, including 
a dermatological examination and an orthopedic examination of 
his spine.  While the agency of original jurisdiction 
scheduled him for these examinations, he failed to report to 
his September 2009 examinations.  However, in a January 2010 
statement, the Veteran indicated he was hospitalized between 
July and October 2009, and was thus unavailable to report to 
his VA examination.  The Board concludes that because good 
cause has been shown for the Veteran's absences, additional 
VA examination opportunities should be afforded him.  

In support of his PTSD claim, the Veteran has now provided 
additional details of one of his claimed stressors.  He 
specifically reports that, in October 1967 while stationed at 
Craig Air Base, he witnessed a T38 jet aircraft explode in 
mid-air and saw parts of the dead airman during a crash site 
investigation.  This event is capable of substantiation.

Finally, as noted in the introduction, the Veteran has 
perfected his appeal of a claim for TDIU.  However, because 
this issue is inextricably intertwined with other claims 
being remanded herein, it will be deferred pending resolution 
of the service connection claims.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Request any available records 
concerning the Veteran's claimed 
occupational ionizing radiation exposure, 
to include a request for DD Form 1141 
under PIES Code 015, see M21-1MR, Part 
III.iii.2.D.23.c, and then forward the 
claim to the Under Secretary for Health 
for preparation of a dose estimate.  See 
38 C.F.R. § 3.311(a)(2)(iii).  The RO must 
clearly document and explain all research 
that has been conducted.

2.  Request from JSRRC the following 
information:

    a) whether there is any documentation 
pertaining to the activities of the 405th 
Field Maintenance Squadron (FMS) at Clark 
Air Force Base, the Philippines, from 
November 1, to December 1, 1968, and 
whether any individuals received 
TDY/mobility orders to Bien Hoa Air Base 
in South Vietnam; and

    b) attempt to verify whether a jet 
aircraft exploded in mid-air in the 
vicinity of Craig Air Base in October 
1967, resulting in a crash party recovery 
and investigation.

3.  The Veteran should be accorded a 
comprehensive orthopedic examination for 
the purpose of determining the nature and 
etiology of any disability involving the 
spine, to include myofascial pain 
syndrome.  After examination of the 
Veteran and review of the record, the 
examiner is requested to provide an 
opinion, with complete rationale, as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
any current spinal disorder or myofascial 
pain syndrome first manifested in service 
or is causally related to any incident of 
service.

4.  The Veteran should be accorded a 
comprehensive dermatologic examination for 
the purpose of determining the nature and 
etiology of all currently manifested skin 
disorders.  All indicated studies should 
be performed.  After examination of the 
Veteran and review of the entire record, 
the examiner is requested to identify all 
chronic skin disorders and provide an 
opinion, with complete rationale, as to 
whether it is as least as likely as not 
(50 percent probability or higher) that 
any currently manifested chronic skin 
disorder first manifested in service or is 
causally related to any incident of 
service, to include the potential 
relationship regarding the Veteran's 
service in tropical areas and resultant 
sun exposure.  If the opinion cannot be 
provided without result to speculation, 
that should be so indicated.

5.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
Veteran's pending claims in light of any 
additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  

The Board offers no opinion regarding the ultimate outcome of 
this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

